DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (U.S. Patent Pub. No. 2002/0005826; already of record) in view of Hu et al (U.S. Patent Pub. No. 2018/0187864; already of record).

Regarding claim 1, Pederson discloses a display (100), comprising:
	a subpixel (10) of a plurality of subpixels (i.e. plurality of displays 10), (figs. 2-3, [0098 and 0107]), wherein the subpixel (10) includes:
	a motor (14), (fig. 2, [0104]);
a rotatable substrate (16) in which the motor (24) is embedded, wherein the rotatable substrate includes a plurality of surfaces (i.e. three arms 16 having three surfaces), (fig. 2, [0098 and 0104]); and 
	a plurality of differently colored micro-light emitting diodes (LEDs) (12), wherein a differently colored one of the plurality micro-LEDs (i.e. red, green and blue LEDs 12) is embedded in each surface of the plurality of surfaces of the rotatable substrate (i.e. different colored LEDs 12 are embedded in each surface of arm 16), (fig. 2, [0098-0099 and 0104]); 
	wherein the display (100) is to receive a video signal and output the video signal via the plurality of subpixels (i.e. controller 50 initiate a signal for an LED sign 10), (fig. 8, [0108 and 0115]).
	
	However, Pederson does not mention a micro-motor.
	In a similar field of endeavor, Hu teaches a display, comprising:
	a subpixel (2) of a plurality of subpixels (i.e. plurality of light-source components 2), (fig. 2, [0038]), wherein the subpixel (2) includes:
	a micro-motor (23);
(fig. 2, [0052]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Pederson, by specifically providing the micro-motor, as taught by Hu, for the purpose of providing a wide viewing angle mode, [0024].

	Regarding claim 2, Hu discloses wherein the micro-motor (23) rotates the rotatable substrate (22), (fig. 2, [0040]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Pederson, by specifically providing the micro-motor, as taught by Hu, for the purpose of providing a wide viewing angle mode, [0024].

Regarding claim 3, Pederson discloses wherein each subpixel (10) includes three micro-LEDs (i.e. red, green and blue LEDs 12), and wherein the plurality of surfaces of each subpixel includes three surfaces (i.e. three arms 16 having three surfaces) such that each surface of the rotatable substrate includes an embedded micro-LED (LEDs 12), (fig. 2, [0098-0099]).
	
Regarding claim 4, Pederson discloses wherein the three micro-LEDs include a red micro-LED, a green micro-LED, and a blue micro-LED (i.e. red, green and blue LEDs 12, (fig. 2, [0099]).

Regarding claim 5, Pederson discloses wherein each subpixel includes four micro-LEDs (i.e. red, green, blue and white LEDs 12), and wherein the plurality of surfaces of each subpixel includes four surfaces (i.e. it is noted that the present invention is directed to any rotational visual display system having any configuration and number of displays, arms and LEDs, thus there can be four arms 16 for displaying) such that each surface of the rotatable substrate (16) includes an embedded micro-LED (12), (fig. 2, [0098-0099]).

Regarding claim 6, Pederson discloses wherein the four micro-LEDs (12) include a red micro-LED, a green micro-LED, a blue micro-LED, and a yellow micro-LED (i.e. red, green, blue and amber color LEDs), (fig. 2, [0099]).
	
Regarding claim 7, Pederson discloses wherein the rotatable substrate (16) rotates in a clockwise direction (i.e. depending on which way one faces the substrate 16, the substrate will rotate in a clockwise direction), (fig. 2, [0103-0104]).

	Regarding claim 8, Pederson discloses wherein the rotatable substrate (16) rotates in a counter-clockwise direction (i.e. depending on which way one faces the substrate 16, the substrate will rotate in a counter-clockwise direction), (fig. 2, [0103-0104]).

Regarding claim 9, Pederson discloses a display (fig. 3), comprising: 
(figs. 2-3, [0098 and 0107]), wherein each subpixel (10), includes: 
a motor (14), (fig. 2, [0104]); 
a rotatable substrate (16) in which the motor (24) is embedded, wherein the rotatable substrate includes a plurality of surfaces (i.e. three arms 16 having three surfaces), (fig. 2, [0098 and 0104]); and 
a plurality of differently colored micro-light emitting diodes (LEDs) (12), wherein a differently colored one of the plurality micro-LEDs (i.e. red, green and blue LEDs 12) is embedded in each surface of the plurality of surfaces of the rotatable substrate (i.e. different colored LEDs 12 are embedded in each surface of arm 16), (fig. 2, [0098-0099 and 0104]); and
a controller (50) to rotate the plurality of subpixels (10) to cause the micro-LEDs (12) to generate a specified color (red, green or blue) in each subpixel in response to an input from the controller (50), (fig. 8, [0099, 0108 and 0115]); 
wherein the display (100) is to receive a video signal and output the video signal via the plurality of subpixels (i.e. controller 50 initiate a signal for an LED sign 10, (fig. 8, [0108 and 0115]).

However, Pederson does not mention a micro-motor.
	In a similar field of endeavor, Hu teaches a display, comprising:
	a subpixel (2) of a plurality of subpixels (i.e. plurality of light-source components 2), (fig. 2, [0038]), wherein the subpixel (2) includes:
	a micro-motor (23);
(fig. 2, [0052]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Pederson, by specifically providing the micro-motor, as taught by Hu, for the purpose of providing a wide viewing angle mode, [0024].

	Regarding claim 10, Pederson discloses wherein each rotatable substrate (16) of a corresponding subpixel (10) rotates about a central axis (i.e. common rotation axis) of the rotatable substrate (16), (fig. 2, [0064]).

	Regarding claim 11, Pederson discloses wherein the rotatable substrate (16) of a particular subpixel (10) of the plurality of subpixels (10) rotates by a predetermined angle (i.e. regulating the rotation) based on the input from the controller (50) to cause a particular micro-LED (12) of the rotatable substrate (16) to generate the specified color (image), (figs. 2 and 8, [0028, 0040 and 0108]).

	Regarding claim 12, Pederson discloses wherein the plurality of subpixels (10) are arranged in at least one of: a delta pattern (i.e. the three arms 16 are arranged in a delta pattern), (fig. 2, [0098]).

	Regarding claim 13, please refer to claim 9 for details.

Regarding claim 14, Hu discloses wherein the method includes: 
rotating, by the micro-motor (23), different rotatable substrates (22) of other subpixels (2) of the plurality of subpixels (i.e. plurality of light source component 2) to cause other micro-LEDs (220) embedded in the respective different rotatable substrates (i.e. different LED bars 22 of fig. 3) to be rotated to particular positions (i.e. position of fig. 1b) based on the input from the controller (i.e. control logic); and 
generating, by the other micro-LEDs (220), colors (i.e. colors of LEDs 202R, 202G and 202B of Morgan) corresponding to the other micro-LEDs (220) at the respective particular positions (position of fig. 1b), (figs. 1-3, [0038-0042, 0045-0048 and 0052]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Pederson, by specifically providing the micro-motor, as taught by Hu, for the purpose of providing a wide viewing angle mode, [0024].

Regarding claim 15, Pederson discloses wherein the method includes generating, by the combination of colors of the particular micro-LED (12) and the other micro-LEDs (12), a color (image) by the plurality of subpixels (10), (fig. 2, [0099 and 0115]).
	
	Regarding claim 16, Pederson discloses wherein the subpixel (10) is to emit light from a different micro-LED (i.e. different LEDs 12) of the plurality of micro-LEDs (12) when the rotatable substrate (16) is rotated, (fig. 2, [0106 and 0115]).

	Regarding claim 17, Pederson discloses wherein the plurality of micro-LEDs (12) of the subpixel include a first micro-LED (i.e. red LED 12) and a second micro-LED (i.e. green LED 12), (fig. 2, [0099]).

	Regarding claim 18, Pederson discloses wherein: 
the subpixel (10) is to emit light from the first micro-LED (i.e. red LED 12) when the rotatable substrate (16) is rotated a first amount (i.e. amount of rotation of substrate 16 controlled by controller 50); and 
the subpixel is to emit light from the second micro-LED (i.e. green LED 12) when the rotatable substrate (16) is rotated a second amount (i.e. amount of rotation of substrate 16 controlled by controller 50), (figs. 2 and 8, [0099, 0106 and 0115]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the references of Pederson and Hu have been added for new grounds of rejection.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691